F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               APR 4 1997
                          UNITED STATES COURT OF APPEALS

                                         TENTH CIRCUIT                     PATRICK FISHER
                                                                                     Clerk


 TOBEY ANDERSON,

                 Plaintiff - Appellee,                       No. 96-8032
           v.                                               D. Wyoming
 EXXON COAL U.S.A., INC., dba Carter                 (D.C. No. 94-CV-1029-D)
 Mining Company,

                  Defendant - Appellant.
 --------------------------------------------

 THE INSTITUTE FOR A DRUG-FREE
 WORKPLACE,

                 Amicus Curiae.


                                   ORDER AND JUDGMENT*


Before ANDERSON, McWILLIAMS, and BRISCOE, Circuit Judges.


       Appellant, Exxon Coal U.S.A., Inc. (Exxon), terminated the employment of

appellee Tobey Anderson, following a positive drug test. Ms. Anderson then brought this

diversity suit against Exxon, alleging six causes of action under Wyoming law: (1)



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
breach of an implied employment contract; (2) promissory estoppel; (3) breach of the

implied obligation of good faith and fair dealing; (4) negligence; (5) invasion of privacy;

and (6) intentional infliction of emotional distress. The district court granted Exxon’s

motion for summary judgment on the negligence and intentional infliction of emotional

distress claims. The remaining claims were tried to a jury. At the close of plaintiff’s

evidence, the district court granted Exxon’s motion for judgment as a matter of law with

respect to Ms. Anderson’s invasion of privacy and breach of good faith and fair dealing

claims. Ms. Anderson’s breach of contract and promissory estoppel claims went to the

jury, which found that Exxon breached an implied in fact contract with Ms. Anderson,

and awarded her $416,800 in damages. Exxon filed a renewed motion for judgment as a

matter of law, or in the alternative for a new trial or remittur. See Fed. R. Civ. P. 50(b).

The district court denied the motion, and this appeal followed.

       Exxon alleges that it was entitled to judgment as a matter of law on the issues

submitted to the jury because, under Wyoming law, the employee handbook upon which

Ms. Anderson relied at trial did not create an implied contract of employment, and, even

if it did, Exxon did not breach that contract when it fired Ms. Anderson for drug use. In

the alternative, Exxon argues that it is entitled to a new trial. We hold that the implied

contract issue properly presented a jury question, but we agree with Exxon that Ms.

Anderson’s termination for a positive drug test did not breach any contract with her.

Accordingly, we reverse the judgment.


                                            -2-
                                    BACKGROUND

       Appellant Exxon Coal, U.S.A. is a wholly-owned subsidiary of Exxon

Corporation. During the period relevant to this case, Exxon owned two mines near

Gillette, Wyoming, operating them through an unincorporated division known as the

Carter Mining Company.1 Tobey Anderson worked for Exxon from December 30, 1977

until her termination on July 2, 1993. She worked most recently in a warehouse at one of

the mines as a “Materials Handler Grade 4,” receiving promotions and largely positive

evaluations of her work performance.

       Exxon provided its employees, including Ms. Anderson, with the “The Carter

Mining Employee Handbook,” see R. Supp. Vol. I at tab 157-1, which was “intended to

provide all employees, unless otherwise noted, with some information and guidelines on

our general rules and policies for the purpose of encouraging a better work place.”

Appellant’s App. Vol. I at 65. The handbook includes a table of contents, introduction,

summary and index, and is divided into seventeen sections in bold-face type, some of

which include subsections set off in bold-face, italicized type. The “Individual

Recognition” section includes a subsection entitled, “The Carter Mining Company’s

Philosophy Regarding Unions,” and refers to job security. Id. at 70-72. A section

entitled, “Your Responsibilities” includes separate subsections for Carter Mining’s


       1
        The appellant identifies itself as Exxon Coal, U.S.A. doing business as the Carter
Mining Company. For clarity, we refer to appellant as Exxon throughout, with references
to Carter Mining only as that name appears in appellant’s handbook.

                                           -3-
discipline system and its drug policy. Under the “Positive Discipline” subsection, the

handbook lists twenty-one rules of conduct, and explains that the “following list, although

not all-inclusive, is illustrative of the kinds of violations which may result in disciplinary

action or termination.” Appellant’s App. Vol. I at 86.

       In the “Rules of Conduct” subsection, the handbook lists rules, the violation of

which “may result in disciplinary action or termination,” including: “Misuse of legitimate

drugs or the use, possession, or sale of unprescribed controlled drugs on Company time or

property; Possession, use, distribution, or sale of alcoholic beverages on Company

property; [and] Reporting to work in an unfit condition.” Id. at 86-87 (emphasis added).

       The handbook also contains a separate subsection entitled “Policy Statement on

Employee Alcohol and Drug Use,” which provides in relevant part:

               The Carter Mining Company is committed to a safe, healthy, and
       productive work place for all employees. The Company recognizes that
       alcohol, drug, or other substance abuse by employees will impair their
       ability to perform properly and will have serious adverse effects on the
       safety, efficiency, and productivity of other employees and the Company as
       a whole. The misuse of legitimate drugs or the use, possession, distribution,
       or sale of illicit or unprescribed controlled drugs on Company business or
       premises is strictly prohibited and is grounds for termination. Possession,
       use, distribution, or sale of alcoholic beverages on Company premises is not
       allowed. Being unfit for work because of use of drugs or alcohol is strictly
       prohibited and is grounds for termination of employment. While this policy
       refers specifically to alcohol and drugs, it is intended to apply to all forms
       of substance abuse.
               The Company recognizes alcohol or drug dependency as a treatable
       condition. Employees who suspect they have an alcohol or drug
       dependency are encouraged to seek advice and to follow appropriate
       treatment before it results in job performance problems. . . .


                                             -4-
               No employee with alcohol or drug dependency will be terminated
       due to a request for help in overcoming that dependency or because of
       involvement in a rehabilitation effort. However, an employee who has had
       or is found to have a substance abuse problem will not be permitted to work
       in designated positions identified by Management as being critical to the
       safety and well-being of employees, the public or the Company. Any
       employee returning from rehabilitation will be required to participate in a
       Company-approved after-care program. If an employee violates provisions
       of the Employee Alcohol and Drug Use Policy, appropriate disciplinary
       action will be taken. Such action cannot be avoided by a request at that
       time for treatment or rehabilitation. If an employee suffering from alcohol
       or drug dependency refuses rehabilitation or fails to respond to treatment or
       fails to meet satisfactory standards of effective work performance,
       appropriate disciplinary action, up to and including termination, will be
       taken. This policy does not require and should not result in any special
       regulations, privileges, or exemptions from normal job performance
       requirements.
               The Carter Mining Company may from time to time conduct
       unannounced searches for drugs and alcohol on owned or controlled
       property. The Company may also require employees to submit to medical
       evaluation or alcohol and drug testing where cause exists to suspect
       alcohol or drug use. Unannounced periodic or random testing will be
       conducted when an employee meets any one of the following conditions:
       has had a substance abuse problem or is working in a designated position
       identified by Management, a position where testing is required by law, or a
       specified executive position. A positive test result or refusal to submit to a
       drug or alcohol test is grounds for disciplinary action, including dismissal.

Id. at 90-92 (emphasis added).

       In September 1989, following the Exxon Valdez disaster, Exxon adopted the

foregoing drug and alcohol policy which was in effect at the time of Ms. Anderson’s

termination. Exxon distributed the policy to all employees, it held training seminars

concerning the new policy for all employees, and it incorporated the new policy in the

January 1990 update of the employee handbook. R. Vol. VIII at 190-192, 197-98.


                                            -5-
Ms. Anderson testified that she read, understood, and relied on various portions of the

employee handbook prior to her termination, including the handbook’s alcohol and drug

policy. R. Vol. III at 96-97, 101-117, Vol IV. at 18-20, Vol. V at 27-32.

       In May or June 1993, Nick Kasperick, a maintenance manager for Exxon, received

a phone call from Robert Harr, a contractor whose company, Basin Contracting, had

previously worked for Exxon. Harr told Kasperick that he had information which led him

to believe that “employees at Carter Mining company were involved in drug use.” R.

Vol. VIII at 178-79. After discussing this conversation with management, Kasperick set

up a meeting between Harr and Exxon officials. Id. at 179. In early June 1993, Harr met

for approximately one hour with Charlie Pate, employee relations manager, Kenneth

Getz, accounting and administrative manager, and Wayne Jeffrey, safety department

head. R. Vol. VII(1) at 69, Vol. IX at 21.

       At the meeting, Harr informed Exxon officials that he had encountered drug and

alcohol abuse problems with employees in his business, that he had “cleaned house,” i.e.,

terminated some employees because of these drug and alcohol problems, and that he was

concerned some Exxon employees may also have been involved with alcohol and drug

abuse. R. Vol. VI at 180, Vol. VIII at 223, Vol. IX at 24-25. In this context, he

specifically mentioned four Exxon employees, including Tobey Anderson. Harr said that




                                             -6-
Ms. Anderson called his company, asking specifically for one of Harr’s employees2 to

come to the Exxon mine site, and that he considered this request strange. R. Vol. VIII at

225, Vol. VII(2) at 18-19.3 Harr stated that he did not specifically tell Exxon

management that Ms. Anderson used, sold or distributed drugs, see R. Vol. VI at 152, and

Getz testified that Harr did not specifically say that Ms. Anderson used drugs. R. Vol.

VII(1) at 74. Getz, Pate and Jeffrey reported this information to Rodney Harrill, general

manager of the Carter Mining Company. R. Vol. IX at 112.

       Following the meeting with Harr, Exxon officials investigated his allegations.

After checking records at Exxon and at Basin Contracting, Getz determined Ms.

Anderson had been involved in the invoicing and approval or verification of Basin’s work

for Exxon. R. Vol. IX at 57; Vol. VII(2) at 12. Subsequently, Exxon requested Jerry

Brooks, its investigator from Texas, to come to Gillette and interview Harr. R. Vol. VIII

at 235. Brooks met with Harr for approximately two hours and reported to Pate and Getz



      Ms. Anderson allegedly requested that Dan Hodgin, the son of her boyfriend Rick
       2

Hodgin, come to the Exxon mine.

       Harr also allegedly told Exxon officials that Houston Aars, one of his former
       3

employees, said that he could get work at Exxon by giving its employees nose candy, i.e.,
cocaine, see R. Vol. VI at 156-157; Vol. VIII at 224, and that Ms. Anderson was one of
Mr. Aars’ contacts. R. Vol. VI at 189-191; R. Vol. IX at 25. However, Exxon officials
gave conflicting testimony on this subject. Kenneth Getz testified that Harr said one of
his employees was “delivering those drugs to the Bucket Wheel warehouse on to Miss
Anderson.” R. Vol. IX at 25. However, Charlie Pate testified that Harr’s only reference
to Ms. Anderson was that she called and requested that a specific employee come to the
mine. R. Vol. VII(2) at 18-19. Given our strict standard of review, we rely only on the
undisputed evidence set forth in the body of the opinion.

                                            -7-
that Harr was a “credible witness.” R. Vol. VII(2) at 169, 200. Based on Harr’s

information, Exxon officials decided to test for alcohol and drug use the four people Harr

named. R. Vol. VII(2) at 75, 94; R. Vol. IX at 131-32. Two of the employees tested

negative and retained their jobs, while the other two, including Tobey Anderson, tested

positive and were terminated. R. Vol. IX at 109.

       Ms. Anderson’s test for alcohol and drugs occurred on June 21, 1993. In

connection with the test, Ms. Anderson was required to list all medications she had taken

in the last thirty days. Appellant’s App. Vol. I at 95 (Drug Testing Form). After the test,

she remembered other medications, and contacted Exxon to add them to those she had

listed. R. Vol. III at 152.

       On June 27, Dr. John Schaller, a physician and medical review officer for Exxon,

informed Ms. Anderson that she had tested positive for cocaine.4 Dr. Schaller asked Ms.

Anderson to provide him with the labels or ingredients of medications she listed with

which he was not familiar. He also ascertained that she had not been to the doctor’s

office, emergency room, or had any medical procedures recently. Ms. Anderson informed

him that the only other medication she was using, but had not listed, was a mouthwash for



       4
        At trial, Ms. Anderson conceded the validity of the positive test result. R. Vol. IV
at 54-55; R. Vol. V at 16. However, counsel spent considerable time at trial and in the
briefs explaining that Ms. Anderson contacted an attorney after her first alcohol and drug
test, who advised her to obtain a second test. She had the second test approximately 25
hours after the first test, and tested negative for cocaine. Appellee’s Supp. App. at 18; R.
Vol. III at 147-51. The undisputed positive test controls the disposition of this appeal.

                                            -8-
canker sores called “Mother’s Mix.” Dr. Schaller requested the friend’s name who had

provided the solution, which Ms. Anderson provided to Exxon officials. Subsequently,

Dr. Schaller requested that she send in the “Mother’s Mix” for testing, and discovered

that it contained cocaine. R. Vol. IX at 179, 183-191; R. Vol. III at 155-58, 162-63, 166-

68.

       Ms. Anderson testified that she obtained her first container of “Mother’s Mix”

from a friend named Lonnie Dorward to treat her daughter’s sore throat. Ms. Anderson

knew that Ms. Dorward’s brother had used the solution to treat AIDS-related skin lesions,

but did not ask what the solution contained. R. Vol. IV at 84-86. Ms. Anderson

subsequently asked Ms. Dorward to send a second container of “Mother’s Mix” because

she was experiencing painful mouth sores. Ms. Dorward told Ms. Anderson that she

would try to get some more “Mother’s Mix” from her brother’s former companion, who

lived in Las Vegas. Id. at 91-92. Ms. Dorward testified that the companion mailed a vial

of the solution to her in New York, and she in turn, re-bottled and mailed it to Anderson.

R. Vol. V at 225-27. The “Mother’s Mix” solution had no label, Ms. Anderson did not

obtain it from a doctor or with a prescription, and she did not consult a physician or

dentist about using it, or about her complaint of mouth sores. R. Vol. III at 155, 167; Vol.

IV at 84, 87.

       After “reviewing everything,” Dr. Schaller informed Ms. Anderson that her

explanation for testing positive was not a legitimate medical explanation, and he reported


                                            -9-
the positive result to Exxon management. R. Vol. IX at 191-92. Based on this positive

drug test result, Exxon officials terminated Ms. Anderson’s employment on July 2, 1993.

Appellee’s Supp. App. at 19. When Mr. Getz called Ms. Anderson to terminate her

employment, Ms. Anderson sought to explain how she ingested cocaine and tested

positive, and offered to take drug tests every morning before work in order to retain her

job. However, Mr. Getz informed her that the termination was final, and she had no

further hearing with Exxon officials. R. Vol. III at 168; Vol. VII(1) at 54. Ms. Anderson

then brought this action.



                                        DISCUSSION

       We review de novo the district court’s determination of a renewed motion for

judgment as a matter of law, applying the same legal standard as the district court.

Haines v. Fisher, 82 F.3d 1503, 1510 (10th Cir. 1996). Under this standard, we may find

error in the district court’s denial of the motion only if the evidence points but one way

and is susceptible to no reasonable inferences supporting the party opposing the motion.

Id. “We do not weigh the evidence, pass on the credibility of the witnesses, or substitute

our conclusions for that of the jury. However, we must enter judgment as a matter of law

in favor of the moving party if ‘there is no legally sufficient evidentiary basis . . . with

respect to a claim or defense . . . under the controlling law.’” Harolds Stores, Inc. v.

Dillard Dep’t Stores, Inc., 82 F.3d 1533, 1546-47 (10th Cir.) (citations omitted) (quoting


                                             - 10 -
Fed. R. Civ. P. 50(a)), cert. denied, 117 S. Ct. 297 (1996). In this diversity case, the

substantive law of Wyoming controls the analysis of the underlying claims, while the

appropriateness of a Rule 50 judgment as a matter of law is a federal procedural issue.

See Sellers v. Allstate Ins. Co., 82 F.3d 350, 352 (10th Cir. 1996); Lyon Dev. Co. v.

Business Men’s Assurance Co. of Am., 76 F.3d 1118, 1121-22 (10th Cir. 1996).5



A.     Contract

       Ms. Anderson contends that Exxon’s employee handbook created a contract with

her because “the . . . handbook listed specific causes for discipline and discharge,

provided a progressive discipline system, promised employees fairness, trust, job security

and the weighing of extenuating circumstances . . . .” Appellee’s Br. at 23. She argues

that at the least, these handbook provisions made the contract issue a jury question, and

amply supports the jury’s affirmative finding on the question.

       Exxon responds that handbook language emphasizing trust, fairness, team efforts,

security, cooperation and the like are simply generalized statements of aspirational goals

and unambiguously do not amount to an objective manifestation of assent to contract

under Wyoming law. Defendant-Appellant’s Br. at 18. Exxon further argues that the


       5
        Ms. Anderson filed a motion to strike certain portions from Appellant’s Appendix
because they were not offered or received as evidence at trial. We accept these portions
of the appendix for the limited purpose of reviewing all the information before the district
court when it denied Exxon’s renewed motion for judgment as a matter of law. However,
we do not rely on these portions of the appendix in the disposition of this appeal.

                                            - 11 -
progressive discipline provisions of the handbook do not create a contract because they

expressly permit the company to bypass positive discipline if, “in the company’s opinion,

an employee commits an act of such magnitude . . . [that] immediate termination is

warranted.” Id. at 19 (internal quotations omitted). One such act, it contends, is drug use.

Id. Finally, Exxon argues that the terms of the company’s drug policy in the handbook

did not create an implied contract under Wyoming law relating to the effect of drug,

alcohol, and contraband policies promulgated by employers. Id. at 24-25.

       “Employment contracts are presumed to be at will in Wyoming and, absent more,

discharge may occur without cause.” Garcia v. Uniwyo Fed. Credit Union, 920 P.2d 642,

645 (Wyo. 1996); see also Sanchez v. Life Care Ctrs. of Am., 855 P.2d 1256, 1257 (Wyo.

1993). An employee handbook may, however, alter the at-will presumption if its terms

reasonably create an expectation on the part of an employee that the company will not

discharge him or her without cause. See Loghry v. Unicover Corp., 927 P.2d 706, 710

(Wyo. 1996) (“an employment handbook may imply a contractual term requiring

termination for cause”); Garcia, 920 P.2d at 645; Wilder v. Cody Country Chamber of

Commerce, 868 P.2d 211, 216 (Wyo. 1994) (implied in fact contracts of employment

arise from a mutual agreement and intent to promise which is found in the acts or conduct

of the party sought to be bound, including statements in employee handbooks); McDonald

v. Mobil Coal Producing, Inc., 820 P.2d 986, 990 (Wyo. 1991) (holding handbook

provisions and employer’s course of dealing relevant in determining existence of


                                           - 12 -
contract). “The benefits extended to the employee in the handbook are enforceable

contract terms, because they are supported by consideration flowing to the employer.

That consideration consists of the benefit of an orderly, cooperative and loyal work

force.” Leithead v. American Colloid Co., 721 P.2d 1059, 1062-63 (Wyo. 1986); see

also Mobil Coal Producing, Inc. v. Parks, 704 P.2d 702, 707 (Wyo. 1985).

       Certain handbook provisions are especially probative of the existence of an

implied in fact contract: those intended to include that which is usually found in a labor

agreement, Parks, 704 P.2d at 706-07; and those that describe a discipline system and list

infractions which may result in discipline or termination. Id. at 705-06; see also Garcia,

920 P.2d at 646 (explaining that to make an implied in fact contract, handbook must

clarify what constitutes cause, or include a progressive discipline schedule); Leithead,

721 P.2d at 1063 (“By listing misconduct that could result in discharge, the handbooks

imply that cause is required.”).

       As indicated above, the handbook contained numerous elements similar to those

described in the Wyoming cases, including those just listed. Chief among those factors

are the discipline provisions strongly indicating that employees could not be terminated

except for cause.

       In Wyoming, such provisions may create an expectation on the part of an employee

that they will be followed, and they may induce an employee to continue his employment.

Parks, 704 P.2d at 707. More important, Wyoming law makes clear that determination of


                                           - 13 -
whether an implied contract exists is usually a question for the trier of fact. Continental

Ins. v. Page Eng’g Co., 783 P.2d 641, 651 (Wyo. 1989).

       Here, although we regard it as a close question, we hold there was enough in the

Exxon handbook to permit the question of the existence of an implied contract to go to

the jury. Likewise, we hold that the evidence is sufficient to uphold the jury’s finding

that the handbook created a contract between Exxon and Ms. Anderson requiring

termination only in accordance with terms set out in the handbook.

       In reaching these conclusions, we have considered, but are unpersuaded by

Exxon’s arguments with respect to the drug and alcohol policy alone. Exxon relies on

Horne v. J.W. Gibson Well Serv. Co., 894 F.2d 1194, 1195 (10th Cir. 1990), where,

applying Wyoming law, we held that an employee handbook which included a drug-use

policy did not contain provisions sufficient to alter employment at will. We noted,

however, that the employee handbook in that case did not extensively list conduct which

may lead to discharge, or establish a progressive discipline system, and that the presence

of such factors can limit an employer’s right to discharge an employee. Id. at 1195-96

n.3.



B.     Breach

       The question then becomes whether any reasonable jury could find that Exxon

breached its handbook contract with Ms. Anderson when it fired her because of a positive


                                           - 14 -
drug test. Exxon says not. In support, it relies primarily on the following handbook

provision which is part of the “Policy Statement on Employee Alcohol and Drug Use:”

               The Carter Mining Company may from time to time conduct
       unannounced searches for drugs and alcohol on owned or controlled
       property. The Company may also require employees to submit to medical
       evaluation or alcohol and drug testing where cause exists to suspect
       alcohol or drug use. Unannounced periodic or random testing will be
       conducted when an employee meets any one of the following conditions:
       has had a substance abuse problem or is working in a designated position
       identified by Management, a position where testing is required by law, or a
       specified executive position. A positive test result or refusal to submit to a
       drug or alcohol test is grounds for disciplinary action, including dismissal.

Appellant’s App. Vol. I at 68-69 (emphasis added).

       Ms. Anderson makes several arguments in response: (1) Exxon had no

cause to suspect that she was using drugs; (2) the misconduct relied upon for termination

had no connection to the workplace; (3) management did not adequately investigate any

charge of drug use before requiring testing; (4) the company did not weigh extenuating

circumstances; (5) the company was obligated to--and did not--apply the progressive

discipline system; and (6) the company breached its obligation to treat employees fairly,

provide job security and build trust. Appellee’s Br. at 24.

       Taking these arguments in order, we first address the “cause to suspect”

prerequisite for a drug test. Ms. Anderson devotes a considerable portion of her brief to

the proposition that Robert Harr was not a reliable informant and that he did not

specifically accuse Ms. Anderson of drug use in any event. She also argues that Exxon’s



                                           - 15 -
investigation failed to establish “cause” to suspect drug use and was inadequate.

Appellee’s Br. at 13-18, 40.

       The drug policy does not require any investigation. It only requires cause to

suspect in order to require a drug test. Suspicion in this civil contract setting does not

relate to Fourth Amendment standards. It must be accorded its common meaning in

ordinary parlance which, according to the dictionary, includes doubt, mental uneasiness

and uncertainty, or to imagine one to be culpable without proof or with a slight touch or

trace of proof. Webster’s Ninth New Collegiate Dictionary 1189 (1985). See Union Pac.

Resources Co. v. Texaco, Inc., 882 P.2d 212, 220 (Wyo. 1994) (words in contract must be

given their “plain meaning”). That definition establishes an extremely low threshold for

“cause,” understandably so where drug use is concerned.

       The evidence here satisfies that standard within the requirements of our standard

of review. Exxon received four names, including Ms. Anderson’s, in the context of a

report about drug use at its mine, had no reason to disbelieve the information, had no

contractual duty to make a further investigation, and tested all four of the people

mentioned. Cf. Garrison v. Department of Justice, 72 F.3d 1566, 1568 (Fed. Cir. 1995)

(holding, under stricter Fourth Amendment standard, that employer had reasonable

suspicion for drug test based on available information regardless of facts subsequently

available or discoverable through further inquiry), cert. denied, 117 S. Ct. 358 (1996).




                                            - 16 -
       The balance of Ms. Anderson’s arguments--a duty to weigh extenuating

circumstances, apply progressive discipline, and treat her fairly--relate to her underlying

position that the drug policy provisions of the handbook cannot be read in isolation from

the progressive discipline and other sections. The district court apparently agreed,

holding that the jury should determine the effect of these handbook provisions.

       We respectfully disagree with our distinguished colleague on the district bench,

and with Ms. Anderson, on this issue. The Wyoming Supreme Court has held that

“general terms and provisions in a contract yield to specific ones, if not reconcilable.”

Landen v. Production Credit Ass’n of Midlands, 737 P.2d 1325, 1328 (Wyo. 1987).

Here, any general promise of job security or promise of progressive discipline in various

circumstances, is controlled by the specific language that a positive drug test is ground for

disciplinary action or termination.6 The handbook could not be clearer on the point.

There is nothing for a jury to decide without asking it to rewrite the handbook provision

relative to the company’s right to terminate an employee for a positive drug test. And,

given the prevailing mood in society about drugs, it would be surprising that anyone


       6
        See Appellant’s App. Vol. I at 92. This specific and unambiguous term also
disposes of Ms. Anderson’s argument that Exxon improperly based its decision to
terminate her on information that had no direct connection to the workplace. The district
court agreed with Ms. Anderson on this point, at least to the extent of deciding in this,
and one other case, that the drug policy was ambiguous as to whether it required some
impact on job performance prior to termination. Appellee’s Br. at 38-39 (citing Godfrey
v. Exxon Coal, U.S.A., No. 93-CV-0016-J (D. Wyo. Aug. 6, 1993)). We disagree. The
sole prerequisite set out in the applicable paragraph of the handbook is a positive drug
test. There is nothing ambiguous about that provision.

                                            - 17 -
would think that an employer would forfeit the right to fire an employee testing positive

for drugs.

       As we said in Williams v. Maremont Corp., 875 F.2d 1476, 1486 (10th Cir. 1989),

what the employer did here--fire a faithful, long-term employee with an essentially

unblemished record, for a single seemingly small infraction--may have been unfair and

harsh, but that is not the question. The question is whether the employer had the right to

do what it did. We hold that the handbook gave Exxon the right to terminate Ms.

Anderson.



                                     CONCLUSION

       Accordingly, Exxon’s post-trial motion for judgment as a matter of law should

have been granted. The judgment of the district court is REVERSED.

                                                    ENTERED FOR THE COURT


                                                    Stephen H. Anderson
                                                    Circuit Judge




                                           - 18 -
No. 96-8032, Anderson v. Exxon Coal U.S.A., Inc.

BRISCOE, Circuit Judge, dissenting:

       I respectfully dissent. I agree with the majority that the question of whether the

employee handbook created an implied contract was properly submitted to the jury and

that there was sufficient evidence presented to the jury for it to find the handbook created

a contract between Tobey Anderson and Exxon. Where I part company with the majority

is in its resolution of the issue of whether Exxon breached the contract. The specific issue

we must first address is not whether an Exxon employee can be terminated after testing

positive for cocaine, but whether Exxon had cause to require this employee to submit to

drug testing.

       The handbook does not require employees to submit to drug testing whenever the

company has a mere unfounded suspicion of drug use. It requires employees to submit to

testing only when there is cause to suspect drug use. Cause is defined as "reason" or

"good or adequate reason." Webster's Third New International Dictionary 356 (1993).

The company's employee relations manager testified that cause to suspect alcohol or drug

use means "reasonable cause." R. Vol. VI at 99, Vol. VII(1) at 16.1 The threshold for


       1
          Employee handbook cases provide little guidance on this issue. Although not
controlling here, interpretations of collective bargaining agreement provisions on drug
testing are instructive. Collective bargaining agreement provisions requiring reasonable
suspicion or reasonable cause for drug testing are frequently interpreted as requiring
grounds sufficient to satisfy the Fourth Amendment reasonable suspicion standard; the
employer must be able to articulate a reasonable basis for believing a particular employee
has been using drugs. Tia Schneider Denenberg and R.V. Denenberg, Alcohol and Other
Drugs: Issues in Arbitration, 168 (1991); Robert DeCresce, et al., Drug Testing in the
Workplace, 138 (1989). See also David G. Evans, Drug Testing Law, Technology and
Practice, § 3:32 (1996). At a minimum, the employer must have good reason to believe
the employee has been using drugs. Unfounded suspicion is insufficient. Frank Elkouri
and Edna Asper Elkouri, Resolving Drug Issues, 296-98 (1993). Uncorroborated reports
                                                                               (continued...)
cause may be low, but not as low as the majority would make it. Here, there was a great

deal of evidence that Exxon had no cause whatsoever to suspect Anderson was using or

distributing drugs.

       As the majority notes, of those present at the meeting between Robert Harr and

Exxon management, only personnel director Kenneth Getz recalled Harr making any

specific allegation that Anderson used or distributed drugs. Harr and Charles Pate both

testified that Harr did not say Anderson used or distributed drugs. Rodney Harrill, who

made the decision to test Anderson, acknowledged that he heard no information stating

Anderson used or distributed drugs. R. Vol. VII(2) 55-56, 67. Conflicts in the evidence

are for the jury to resolve. Consequently, we must presume the jury found that Harr did

not allege Anderson used or distributed drugs.

       Moreover, Exxon did not receive Anderson's name in the context of a report

concerned solely with drug use and distribution at the mine. Harr alleged conflicts of

interest and disloyalty as well as drug use by Exxon employees. There was evidence that

Harr alleged drug use or distribution by some unnamed Exxon employees and identified

only one Exxon employee, Lowell Sherrod, as a user. R. Vol. VI 166-67. Harr named

three other employees, including Anderson, in his conversation with Exxon management,

but there was evidence he alleged only disloyalty and conflicts of interest and did not

allege they used or distributed drugs. There was evidence that his only allegation against

Anderson was that she used her position with Exxon to give work to Dan Hodgin, her



       1
         (...continued)
from co-employees or others may not be sufficient to establish reasonable suspicion
justifying a drug test. Denenberg at 175-76.

                                            -2-
boyfriend's son. R. Vol. VI 163-67, 181, 191, 204-05; Vol. VII(1) 69-74, 90-91; Vol.

VIII 225.

       Even Exxon investigator Jerry Brooks did not consider Anderson a drug suspect.

Neither Harr nor the one other person Brooks interviewed told Brooks that Anderson used

or distributed drugs. Brooks' only concern about her was the possible conflict of interest.

R. Vol. VII(2) 158, 170, 194, 198, 204-05. Neither Brooks nor mine management learned

anything that could support a suspicion that Anderson used or distributed drugs. Harrill

based his decision to test Anderson for drugs largely, if not entirely, on Harr's statement

that Anderson had requested that her boyfriend's son be sent from Basin Contracting to do

work for Exxon. R. Vol. VII(1) 74-76. This information concerning a potential conflict

in interest would not provide cause to suspect Anderson of drug use.

       There was also evidence Exxon had reason to question the accuracy of Harr's

allegations. Exxon was aware through Brooks, its investigator, that Harr had no personal

knowledge of any of the drug allegations, R. Vol. VII(2) 122-24, 167, and that any

information Harr had received from Houston Aars was at least six months out of date. R.

Vol. VII(2) 165-66. Brooks also learned that Harr's allegation against Exxon employee

Jim Smith was incorrect. R. Vol. VII(2) 116-22, 146-47, 163. There was also evidence

Exxon had in its possession information showing that some of Harr's allegations could be

incorrect. Harr had alleged Exxon employee Kathy Heppner had been accepting favors in

exchange for giving business to Basin, but Exxon records showed Heppner had not

approved any of Basin's invoices. Nor were there any discrepancies between invoices and

tally sheets that would suggest any financial irregularities by Exxon employees. R. Vol.

VII(1) 50-52, 76-78, 86; Vol. VII(2) 12, 61, 63, 119-22, 146-47, 152, 163; Vol. VIII 234-


                                             -3-
38; Vol. IX 57-58, 71. Had management bothered to check Anderson's employment

records or to ask her supervisors, they would have found no indication that she used or

distributed drugs. To the contrary, they would have discovered she was an excellent

employee with an excellent employment record.

       Viewed in the light most favorable to Anderson, who prevailed in the district

court, the evidence supports a finding that Exxon required Anderson to submit to drug

testing based on stale hearsay of questionable reliability that did not even purport that she

was involved in drugs. The jury therefore could reasonably have found that Exxon

breached the contract by requiring Anderson to submit to drug testing without cause or

reason to suspect her of using drugs. Our standard of review compels the conclusion that

the jury's determination should be upheld.




                                             -4-